Citation Nr: 9909338	
Decision Date: 04/02/99    Archive Date: 04/16/99

DOCKET NO.  98-12 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine



THE ISSUE

Entitlement to service connection for myelodysplastic 
syndrome.



REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran had active service from October 1944 to August 
1945 in the Merchant Marines and from October 1945 to October 
1948 and January to October 1951 in the United States Marine 
Corps.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision of the RO.  



FINDING OF FACT

The veteran's claim of service connection for myelodysplastic 
syndrome is plausible.



CONCLUSION OF LAW

The veteran has submitted evidence of a well-grounded claim 
of service connection for myelodysplastic syndrome.  38 
U.S.C.A. §§ 1110, 1131, 5107(a), 7104 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.303, 3.311 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  The 
United States Court of Veterans Appeals (Court) has further 
defined a well-grounded claim as a plausible claim, one which 
is meritorious on its own or capable of substantiation. 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  It has also 
held that where a determinative issue involves a medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In addition, in order for a claim to be considered plausible, 
and therefore well grounded, there must be evidence of both a 
current disability and of a relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for disabilities 
deemed as potentially "radiogenic" diseases pursuant to 
38 C.F.R. § 3.311.  As the RO has noted, myelodysplastic 
syndrome is not a listed radiogenic disease under 38 C.F.R. 
§ 3.311(b)(2) (1998).  The term "radiogenic disease" is 
defined as "a disease that may be induced by ionizing 
radiation."  Id.  If a claim is based on a disease other 
than one of the listed diseases, VA shall nevertheless 
consider the claim under the provisions of 38 C.F.R. § 3.311 
provided that the claimant has cited or submitted competent 
scientific or medical evidence that the claimed condition is 
a radiogenic disease.  38 C.F.R. § 3.311(b)(4).  

The veteran claims that his myelodysplastic syndrome was 
caused by his exposure to ionizing radiation when he passed 
through Nagasaki after its bombing.  Several of his treating 
physicians have suggested a relationship between the 
veteran's disease and radiation exposure during the veteran's 
period of service.  W. Scott Kellogg, M.D., stated that 
"[i]t [was] a well known fact that exposure to this type of 
radiation puts one at increased risk of hematologic 
malignancy such as multiple myeloma, myelodysplasia and acute 
leukemia."  Paul F. Poulin, M.D., discussed the veteran's 
disease and noted that "[t]his type of abnormality [was] 
seen in people who [had] had previous chemical [and] 
radiation exposure in the past."  Richard M. Stone, M.D., 
stated that "it [was] known that myelodysplastic syndromes 
occurred with increased frequency in patients who [had] been 
exposed to . . . military radiation."  

The medical evidence submitted by the veteran is to the 
effect that the veteran's myelodysplastic syndrome might have 
been induced by ionizing radiation.  Thus, given the 
veteran's statements and testimony that he was in Nagasaki 
following its bombing-statements presumed credible for 
purposes of well groundedness (see King v. Brown, 5 Vet. App. 
19, 21 (1993))-and the medical evidence submitted, the claim 
is plausible.  That is, the claim is well grounded.  38 
U.S.C.A. § 5107(a).



ORDER

As the veteran's claim of service connection for 
myelodysplastic syndrome is well grounded, the appeal is 
allowed subject to further action as discussed hereinbelow.


REMAND

As the medical evidence submitted by the veteran is to the 
effect that the veteran's myelodysplastic syndrome might have 
been induced by the exposure to ionizing radiation, the RO 
must develop the claim pursuant to the provisions of 38 
C.F.R. § 3.311.  38 C.F.R. § 3.311(b)(4).  In so doing, the 
RO must first determine the degree to which the veteran was 
exposed to ionizing radiation as he has alleged.  38 C.F.R. 
§ 3.311(a).  Thus, additional development is required prior 
to final appellate consideration.  

In light of the foregoing, the case is REMANDED for the 
following development:

1.  The RO should take appropriate steps 
in order to contact the veteran and 
request that he provide specific 
information-including dates, places and 
involved units-concerning his alleged 
exposure to ionizing radiation during 
service.  

2.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated his myelodysplastic 
syndrome.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
Specifically, the RO should attempt to 
obtain current treatment records from 
Paul F. Poulin, M.D., (and York 
Hospital), Richard M. Stone, M.D., (and 
the Dana-Farber Cancer Institute), and W. 
Scott Kellogg, M.D., (and the Coastal 
Cancer Center).  

3.  After conducting the above 
development, the RO should conduct all 
additional development indicated by 38 
C.F.R. § 3.311 and review the issue on 
appeal.  If the benefit sought on appeal 
remains denied, the veteran and 
representative should be furnished with a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 
- 6 -


- 1 -


